 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7332
 7        FAX: (415) 436-7234
          molly.priedeman@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 19-CR-553 RS
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER
                                                      )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
15      v.                                            )   ACT AND REQUEST TO CONTINUE STATUS
                                                      )   CONFERENCE
16   VICTOR BARRIOS,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18

19           Counsel for the United States and counsel for the defendant Victor Barrios jointly request to
20 continue the November 12, 2019 status conference in the above-captioned matter for two weeks, to

21 November 26, 2019. Defense counsel and government counsel have conflicts on November 12, 2019.

22           The parties further stipulate and request that, under the Speedy Trial Act, the Court exclude the
23 time from November 12, 2019 to November 26, 2019 to allow for effective preparation of counsel and

24 continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

25 the ends of justice served by excluding time from November 12, 2019 to the date of the next status

26 conference from computation under the Speedy Trial Act outweigh the best interests of the public and

27 the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

28
     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING,
     AND [PROPOSED] ORDER                     1
     18-CR-585 CRB
 1          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 2 counsel for the defendant to file this stipulation, request, and proposed order.

 3

 4          IT IS SO STIPULATED.

 5

 6 DATED: November 5, 2019                                   _____/s/_Molly K. Priedeman______________
                                                                MOLLY K. PRIEDEMAN
 7                                                              Assistant United States Attorney
 8

 9 DATED: November 5, 2019                                       ____ /s/__Sophia Whiting______________
                                                                 SOPHIA WHITING
10                                                               Attorney for the Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING,
     AND [PROPOSED] ORDER                     2
     18-CR-585 CRB
 1                                          PROPOSED ORDER

 2         Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from November 12, 2019 through November 26, 2019 would unreasonably deny

 4 defense counsel and the defendant the reasonable time necessary for effective preparation and continuity

 5 of counsel, taking into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court

 6 further finds that the ends of justice served by excluding the time from November 12, 2019 to November

 7 26, 2019 from computation under the Speedy Trial Act outweigh the best interests of the public and the

 8 defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED

 9 that the time from November 12, 2019 to November 26, 2019 shall be excluded from computation under

10 the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

11         Furthermore, it is hereby ORDERED that the status conference set for November 12, 2019, at

12 2:30 p.m., is reset for November 26, 2019 at 2:30 pm.

13         IT IS SO ORDERED.

14

15 DATED:___________________
          11/6/19                                      _____________________________________
                                                       THE HONORABLE RICHARD SEEBORG
16
                                                       United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING,
     AND [PROPOSED] ORDER                     3
     18-CR-585 CRB
